Citation Nr: 1021764	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  05-26 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to diabetes mellitus, type 
II.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to diabetes 
mellitus, type II.

4.  Entitlement to service connection for sleep apnea, to 
include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for arthritis of the 
left knee.

6.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder and 
depression.




REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

In October 2008, the Board issued a decision which denied the 
Veteran's claims seeking service connection for diabetes 
mellitus, coronary artery disease (CAD), chronic obstructive 
pulmonary disease (COPD), and sleep apnea.  Thereafter, the 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In November 
2009, based on a Joint Motion for Remand (Joint Motion), the 
Court issued an Order remanding this case for compliance with 
the Joint Motion.  

The Board's October 2008 decision also remanded to the RO for 
additional development the issues of service connection for 
hypertension, nose bleeds, posttraumatic stress disorder 
(PTSD) with depression, and arthritis of the knees and spine.  

In an October 2009 rating decision, the RO granted service 
connection for degenerative joint disease of the lumbar 
spine, osteoarthritis of the right knee, and hypertension 
with epistaxis.  This represents a complete grant of the 
benefits sought pertaining to these issues, and they are 
therefore no longer on appeal.  The remaining issues will be 
addressed below.

The appeal is remanded to the RO.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process. 38 C.F.R. § 
20.904(a) (2009).  Here, based on the Joint Motion, the Court 
remanded this matter for additional development regarding the 
Veteran's claims of entitlement to service connection for 
diabetes mellitus, CAD, COPD, and sleep apnea.  Accordingly, 
in order to prevent prejudice to the Veteran, the portion of 
the Board's October 2008 decision which addresses these 
issues must be vacated, and a new decision on these issues 
will be entered as if that part of the October 2008 decision 
by the Board had never been issued.


REMAND

Based upon its review of the Veteran's claims folder, the 
Board finds there is a further duty to assist the Veteran 
with his claims therein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

Pursuant to the Joint Motion, the RO should contact the U.S. 
Army & Joint Services Records Research Center (JSRRC) to 
verify the location of the Veteran's unit during his service 
in Korea from April 1968 to July 1968.  Specifically, the RO 
should try to verify the Veteran's claim of having worked 
within the demilitarized zone (DMZ) during this time frame.  
See Manual M21-1MR, Part IV, Subpart ii, ch. 1, § D.15.b.

Pursuant to the Board's October 2008 remand, the RO was to 
contact the Veteran and request additional details from which 
to verify his claimed inservice stressors.  Thereafter, the 
RO was to provide JSRRC with a summary of the Veteran's 
alleged stressors, and request that an attempt be made to 
verify these incident(s).  As this was not done, the case 
must be returned to the RO in order to complete the 
previously requested development.  See Stegall v. West, 11 
Vet. App. 268 (1998).

The RO's October 2009 rating decision granted service 
connection for osteoarthritis of the right knee.  No 
reference was made to the Veteran's claim seeking service 
connection for a left knee disorder, and this issue was not 
addressed in the December 2009 supplemental statement of the 
case.  Accordingly, the RO must issue a supplemental 
statement of the case addressing the issue of service 
connection for a left knee disorder as a separate issue.

Finally, in February 2010, the Veteran's representative 
requested that if the Board determined that a remand was not 
necessary in this matter, that the Board notify him and issue 
a 90-day stay from the date of this notification to allow for 
additional evidence and argument to be submitted.  As a 
remand was required in this case, this request has become 
moot.  Nevertheless, should a similar request be made in the 
future, the Veteran's representative must provide citations 
to the appropriate legal authority for this requested 
procedure.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for each of the 
disorders remaining on appeal herein 
since February 2009.  The RO must then 
obtain copies of the related medical 
records that are not already in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  The RO must contact the Veteran 
requesting that he provide further 
details of his stressor(s) in service, 
including, but not limited to, the date 
and place of each stressor(s); the names, 
ranks, and units of persons involved; and 
the circumstances of the stressor(s).  
The Veteran must be as specific as 
possible.  The RO must inform the Veteran 
of potential sources of evidence to 
corroborate his stressors, such as copies 
of letters written during service and 
statements from individuals familiar with 
his claimed stressors, to include the 
Veteran's alleged stressor concerning his 
having been subjected to friendly fire 
while stationed in the DMZ in October 
1967, e.g. former fellow service members, 
including peers, subordinates, or 
superiors; a chaplain; or a counselor.  

3.  When the above action has been 
completed, the RO must prepare a summary 
of the Veteran's alleged stressor(s) to 
the extent possible.  A copy of the 
summary, the Veteran's stressor 
statements, and pertinent service 
personnel records must be forwarded to 
the JSRRC for verification of the 
specific incident(s) alleged by the 
Veteran.  JSRRC must be asked to verify 
location of the Veteran's unit, including 
whether it was in the DMZ between April 
1968 to July 1968.


4.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the RO must schedule the 
veteran for a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  All necessary special 
studies or tests including psychological 
testing and evaluation must be 
accomplished.  The entire claims file 
must be made available to the examiner 
for review in conjunction with this 
examination.  The RO must specify for 
the examiner the stressor or stressors 
that it has determined are established 
by the record and the examiner must be 
instructed that only those events may be 
considered for the purpose of 
determining whether Veteran was exposed 
to a stressor in service.  The examiner 
must integrate the previous psychiatric 
findings and diagnoses of current 
findings to obtain a true picture of the 
nature of the Veteran's psychiatric 
status.  The examination report must 
include a detailed account of all 
pathology found to be present.  The 
examiner must state whether any 
diagnosed psychiatric disorder is 
related to the Veteran's active duty 
service.  

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner must specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
post-traumatic stress disorder; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.




The examination report must include a 
complete rationale for all opinions 
expressed.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

5.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

7.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claims on appeal must be 
readjudicated.  If any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



